Case 1:18-cv-24472-JEM Document 9 Entered on FLSD Docket 04/03/2019 Page 1 of 2



                         UNITED STAYES DISTRICT COURT FOR THE
                              SO UTHERN DISTRICT OF FLORID A
                                      M IA M IDIV ISION

                  C ase N um ber: 18-24472-C IV -M A R TINE Z-O TA ZO -M Y ES

  ALEX AN DER JOH N SO N ,

         Plaintiff,

  VS.

  27TH AVENUE CAM F,IN C.d/b/aCarafOil,

         Defendant.


                 ORDER ON DEFAULT FINAL JUDGM ENT PROCEDURE

         THIS CAU SE cam ebeforetheCourtupon the Clerk'sDefaultentered'againstDefendant

  (ECFNo.8j.Uponreview oftherecord,itappearsthatDefendanthasindeedfailedtoansweror
  otherwiserespondto the Complaint.Therefore,itishereby:

         OR D ERED A ND AD JU D G ED that

                Plaintiffshallfilea M otion forD efaultFinalJudgm entno laterthan A pril10.2019,

  thatincludes aftidavits of the am ountdue by D efendant,ifnecessary,and any other supporting

  docum entation necessary to determ in'ethem easureofdamages.Plaintiffshallsend acopy ofthe

  m otion to D efendant's counsel or to D efendant,if a D efendant does npt have cotm sel. In the

  certificate ofservice,Plaintiff shallindicate thatnotice w assentand w here itwas sent.

         2.     IfD efendantfailsto respond to the Com plaintand/orm ove to setaside the Clerk's

  DefaultonorbeforeApril19.2019,thendefaultfinaljudgmentmay beentered. Simplyputfor
  individualswithoutan attorney,ifDefendahidoesnotsend an objection to the Clerk ofCourt
  before the above deadline,then Plaintiff m ay be able to obtain the reliefrequested in Plaintifrs

  Com plaint.
Case 1:18-cv-24472-JEM Document 9 Entered on FLSD Docket 04/03/2019 Page 2 of 2



                Plaintiff s failure to file a M otion for D efaultFinalJudgm entw ithin the specified

  timewillresultinadismissalwithoutprejudice.
         4:     Plaintiff shall'im m ediately send a copy of this Order to Defendant and file a

  certiticateofserviceon therecord.

         5.     TheClerk shallADM INISTR ATIVELY CLO SE thiscaseforstatisticalpurposes

  only. Thisshallnotaffectthe substantive rights ofthe parties-

       DONEANDORDEIIEDinChambersatMiami,Florida,this3 dayofApril,2019.

                                                                   r-'        /1
                                                         JOSE%( ARTINEZ
                                                         U N IT   STA TES D ISTRICT      D GE
  Copies provided to:
  M agistrate Judge Otazo-Reyes
  A 11CounselofRecord




                                                -
                                                    2-
